BUTTLER, J.,
dissenting.
I would affirm the judgment; therefore I dissent.
The majority states the applicable law correctly and also concludes correctly that plaintiff, under its subcontract with defendant, agreed to be bound by the determination of volume of rock crushed and stockpiled as made by Weyerhaeuser or the Forest Service. However, a fundamental requirement to attributing finality to a determination by a third party is that the delegation be clearly expressed, Highway Com. v. Heintz Constr., 245 Or 530, 423 P2d 175 (1967), and a reasonable corollary to that rule is that the provision be adhered to strictly.
That strict adherence is lacking here. The plaintiff did not agree to be bound by a measurement made jointly by Weyerhaeuser and defendant. After all, defendant was bound under its prime contract with Weyerhaeuser to accept Weyerhaeuser’s determination of volume. However, after the prime contract was terminated a dispute arose with respect to the amount of money Weyerhaeuser owed defendant, and in negotiating a settlement they agreed to employ a land surveyor to determine the amount of rock plaintiff had *213rushed and stockpiled, and the volume of rock defend-int had put in place, to arrive at a settlement figure as o how much Weyerhaeuser owed defendant with re-pect to that portion of the prime contract. It was that neasurement defendant used in offering to settle with ilaintiff.
Because that measurement was one by which plain-iff had not agreed to be bound, the question of how ouch rock was crushed and stockpiled became an open uestion of fact.
We must view the evidence and all reasonable in-srences which may be drawn therefrom in a light aost favorable to plaintiff, and when so viewed the eneral finding for plaintiff must be affirmed if supported thereby. Progress Quarries, Inc. v. Lewis, 281 Or 441, 575 P2d 158 (1978). The trial below was ssentially a battle of experts, and there was evidence 3 permit the trier of fact to find that plaintiff had rushed substantially more rock than defendant laimed. Since there was evidence to support the trial Iourt’s general finding for plaintiff, and the amount etermined by the trial court was within the permisible range of the evidence, we may not disturb it.
I would also affirm the trial court’s award of attor-ey’s fees to plaintiff, although the amount of $22,500 on the high side. The subcontract clearly authorizes n award of attorney’s fees to the prevailing party in ny litigation commenced to enforce the contract, the xmplaint properly alleged plaintiff’s entitlement to ttomey’s fees, and claimed $30,000 as a reasonable ount. Expert witnesses testified at the trial, and on e basis of that evidence, the trier of fact was entitled conclude that the amount awarded was reasonable.
Accordingly, I respectfully dissent.
Thornton, Roberts and Campbell, JJ., join in this Issent.